NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10121

                Plaintiff-Appellee,             D.C. No. 4:16-cr-00403-JD-2

 v.
                                                MEMORANDUM*
JAWED AHMADI,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                      Argued and Submitted March 12, 2019
                           San Francisco, California

Before: W. FLETCHER, WATFORD, and HURWITZ, Circuit Judges.

      Jawed Ahmadi pleaded guilty to conspiracy to distribute heroin in violation

of 21 U.S.C. §§ 959(a), 960(a)(3), and 963. He contends that he was denied due

process because the district court declined to engage in a pre-trial evidentiary

determination whether his conduct had a sufficient nexus to the United States.

Assuming arguendo that Ahmadi’s guilty plea did not waive his ability to raise this



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
argument on appeal, we affirm.

      The charges against Ahmadi required the government to prove that he agreed

to distribute heroin “intending, knowing, or having reasonable cause to believe that

[it] will be unlawfully imported into the United States.” 21 U.S.C. § 959(a). Proof

of that element of the offense would have presumptively established a sufficient link

to the United States to comport with the Due Process Clause. See United States v.

Medjuck, 156 F.3d 916, 919 (9th Cir. 1998). Had Ahmadi chosen to go to trial, the

jury would have been required to decide whether that element was proved beyond a

reasonable doubt. Thus, because the existence of a nexus was “intermeshed with

questions going to the merits,” the district court’s denial of an evidentiary hearing

was not an abuse of discretion. United States v. Nukida, 8 F.3d 665, 670 (9th Cir.

1993). Because Ahmadi opted to plead guilty, his plea established the requisite

nexus to the United States. See United States v. Harris, 108 F.3d 1107, 1109 (9th

Cir. 1997).

      AFFIRMED.




                                         2